BROADDUS, J.
Plaintiff having called attention to the defective abstract herein, the defendant filed a motion for leave to supply such defect accompanied with an amended abstract. The original failed to show that there had been any judgment in the case, or that any bill of exceptions, motion for new trial, or motion in arrest of judgment, had been filed. The amended or *410supplemental abstract shows that a judgment bad been rendered and that a bill of exceptions bad been filed, bnt it does not show any record of tbe filing of a motion for new trial or in arrest of judgment. Tbe bill of exceptions recites sncb filing, but that is not sufficient, as snob showing mnst be made from a record entry in tbe case. Hill v. Combs (not yet reported; and Turney v. Ewins, 97 Mo. App. 620; Crossland v. Admire, 149 Mo. 650; Lawson v. Mills, 150 Mo. 428; Western Storage Co. v. Glasner, 150 Mo. 426.
Finding no' error in tbe record proper tbe canse is affirmed.
All concur.